          Case 3:20-cv-01747-PAD Document 9-1 Filed 01/28/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                 For the District of Puerto Rico

        TEAL PEAK CAPITAL, LLC;

        Plaintiff,                                         Civil No. 3:20-cv-01747 (PAD)

               v.
                                                           BREACH      OF    CONTRACT;
        ALAN BRAM GOLDMAN;                                 SPECIFIC PERFORMANCE OF
                                                           CONTRACT; REIMBURSEMENT
        Defendants.                                        OF FUNDS, COSTS AND EXPENSES


                                SUMMONS BY PUBLICATION

 To: Alan Bram Goldman (“Goldman” and/or “Defendant”).
 1014 Terrace St., Montpelier, Vermont, USA, 05602.

        Pursuant to the Order for service by publication entered on 01/27/2021 by the Honorable
Pedro A. Delgado-Hernández United States District Judge (Docket No.8), you are hereby
SUMMONED to appear, plead or answer the Complaint filed in the captioned case no later than
thirty (30) days after publication of this Summons by serving the original plea or answer in the
United States District Court for the District of Puerto Rico, and serving a copy to counsel for
plaintiff:
                                     Jean G. Vidal-Font

                            PO Box 195168, San Juan, PR 00919-5168
                       Tel. (787) 766-7000 / Email: jvidal@ferraiuoli.com

        This Summons shall be published only once in a newspaper of general circulation in the
Commonwealth of Puerto Rico. Within ten (10) days following publication of this Summons, a copy
of this Summons and the Complaint will be sent to the above-named defendants by certified
mail/return receipt requested, addressed to their last known address.

        Should you fail to appear, plead or answer the Complaint as ordered by the Court and noticed
by this Summons, the Court will proceed to hear and adjudicate this case against you based on the
relief demanded in the Complaint.


       BY ORDER OF THE COURT, summons is issued pursuant to Fed. R. Civ. P. 4(e) and
Rule 4.6 of the Rules of Civil Procedure for the Commonwealth of Puerto Rico.

       In San Juan, Puerto Rico, this 28th of January, 2021.
                                                        MARIA ANTONGIORGI-JORDAN, ESQ.
                                                        CLERK OF COURT
                                                                                    Digitally signed by Ana E. Duran-
                                                                                    Capella
                                                                                    Date: 2021.01.28 10:40:28 -04'00'
 Date: 01/28/2021
                                                               Signature of Clerk or Deputy Clerk
